92 F.3d 1204
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James B. KING, Director, Office of Personnel Management, Petitioner,v.Calvin D. UHLIG, Respondent,andMerit Systems Protection Board, Respondent.
Misc. No. 465.
United States Court of Appeals, Federal Circuit.
July 2, 1996.

Before ARCHER, Chief Judge, NIES, Senior Circuit Judge, and RADER, Circuit Judge.
ON PETITION FOR REVIEW
ARCHER, Chief Judge.

ORDER

1
The Director of the Office of Personnel Management (OPM) petitions for review of the Merit Systems Protection Board's decision in Uhlig v. Department of Justice.   Calvin D. Uhlig submits an untimely opposition.1  The Board submits a response.


2
Briefly, OPM seeks review of the Board's decision holding that an agency may not separately charge a federal employee with providing false statements in response to agency inquiries if the agency also charges that the employee committed the conduct that was the subject of the inquiry.  This issue is presently before the court in King v. Erickson, appeal nos. 95-3745, -3746, and its companion case, King v. McManus, appeal no. 96-3028.*


3
Pursuant to 5 U.S.C. § 7703(d), OPM may seek review of a Board decision when OPM determines, in its discretion, that the Board erred in interpreting a civil service law, rule or regulation, and that the Board's decision will have a substantial impact on the administration of the civil service.  This court must independently determine whether an exercise of our jurisdiction is warranted.   Devine v. Sutermeister, 724 F.2d 1558, 1562 (Fed.Cir.1983).


4
As we did in Erickson and McManus, we determine that review of the Board's final order is appropriate.  However, because the cases now pending before the court involve the same issue, we stay the briefing in this case pending the court's decision in Erickson.


5
Accordingly,

IT IS ORDERED THAT:

6
(1) OPM's petition for review is granted.


7
(2) This case is stayed pending the court's decision in King v. Erickson, appeal nos. 95-3745, -3746.   OPM is directed to notify this court within 45 days of the court's decision in Erickson.



1
 In his opposition, Uhlig argues that the petition should be dismissed as moot because he recently retired.  However, because the Board awarded back pay to Uhlig, the petition is not moot


*
 Oral argument was heard in these cases on May 3, 1996